DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, file 2/18/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Examiner acknowledges that Takeuchi (US20170037202A1) is not valid prior art.
However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US5474837), in view of Longo (US20070181593A1).
With respect to claim 1, the prior art of Duke teaches a method for producing a composite material molded article, comprising laminating a fibrous filler on a mold [Col. 4, lines 36-42]; pressure-reducing inside an airproof space [Col. 4, lines 63-64], the airproof space being formed with the mold laminated with the fibrous filler and an airproof film covering thereon (Fig. 5; [Col. 4, line 67 – Col. 5, line 12]); and impregnating a resin material in the fibrous filler [Col. 4, lines 52-62], the formation of the 
Duke is silent on the tape adhesive chemical composition that is used as the sealing material.
However, the prior art of Longo teaches a tape using a methacrylate adhesive, where the adhesive has been specifically formulated for bonding to form a complete seal of a bag [0043-0044].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the methacrylic tape adhesive taught by Longo in place of the tape with an undisclosed adhesive type taught by Duke to obtain the predictable result of a comparably effective tape adhesive as an airtight sealing material with a preferable bonding strength, for use within a mold.  See MPEP 2143(I)(B).

With respect to claim 2, Duke teaches the fibrous filler is made of glass fibers [Col. 2, lines 3-14].  
With respect to claims 4 and 6, Duke teaches the seal material (Fig. 5, item 54) as a double-sided tape [Col. 5, lines 9-16]; with methacrylate, taught by Longo, substituted as an adhesive on both sides.

Claims {3 and 7} and {5 and 8} are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US5474837), in view of Longo (US20070181593A1), as set forth above in the rejection of claims 1 and 2, respectively, and further in view of Hoshino (US20150087782A1).
With respect to claims 3 and 5, Duke, teaches a polyester resin, used for its low cost and high bonding strength [Col. 3, lines 6-8], to soak into the fibrous glass to form a composite [Col. 2, line 65 – Col. 3, line 1].
Duke, in view of Longo, is silent on resin material comprising a cycloolefin monomer and a metathesis polymerization catalyst.  

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the Hishino teaching of a cycloolefin-based resin in place of the polyester resin taught by Duke to improve the composite product by providing excellent heat resistance and peel strength.
With respect to claims 7 and 8, Duke teaches the seal material (Fig. 5, item 54) as a double-sided tape [Col. 5, lines 9-16]; with methacrylate, taught by Longo, substituted as an adhesive on both sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742